Cite as: 592 U. S. ____ (2020)              1

                            Per Curiam

SUPREME COURT OF THE UNITED STATES
                           _________________

                            No. 20A87
                           _________________


    ROMAN CATHOLIC DIOCESE OF BROOKLYN,
       NEW YORK v. ANDREW M. CUOMO,
           GOVERNOR OF NEW YORK
          ON APPLICATION FOR INJUNCTIVE RELIEF
                       [November 25,2020]

   PER CURIAM.
   The application for injunctive relief presented to JUSTICE
BREYER and by him referred to the Court is granted. Re-
spondent is enjoined from enforcing Executive Order
202.68’s 10- and 25-person occupancy limits on applicant
pending disposition of the appeal in the United States
Court of Appeals for the Second Circuit and disposition of
the petition for a writ of certiorari, if such writ is timely
sought. Should the petition for a writ of certiorari be de-
nied, this order shall terminate automatically. In the event
the petition for a writ of certiorari is granted, the order shall
terminate upon the sending down of the judgment of this
Court.
                            ******
   This emergency application and another, Agudath Israel
of America, et al. v. Cuomo, No. 20A90, present the same
issue, and this opinion addresses both cases.
   Both applications seek relief from an Executive Order is-
sued by the Governor of New York that imposes very severe
restrictions on attendance at religious services in areas
classified as “red” or “orange” zones. In red zones, no more
than 10 persons may attend each religious service, and in
orange zones, attendance is capped at 25. The two applica-
tions, one filed by the Roman Catholic Diocese of Brooklyn
and the other by Agudath Israel of America and affiliated
2   ROMAN CATHOLIC DIOCESE OF BROOKLYN v. CUOMO

                         Per Curiam

entities, contend that these restrictions violate the Free Ex-
ercise Clause of the First Amendment, and they ask us to
enjoin enforcement of the restrictions while they pursue ap-
pellate review. Citing a variety of remarks made by the
Governor, Agudath Israel argues that the Governor specif-
ically targeted the Orthodox Jewish community and gerry-
mandered the boundaries of red and orange zones to ensure
that heavily Orthodox areas were included. Both the Dio-
cese and Agudath Israel maintain that the regulations treat
houses of worship much more harshly than comparable sec-
ular facilities. And they tell us without contradiction that
they have complied with all public health guidance, have
implemented additional precautionary measures, and have
operated at 25% or 33% capacity for months without a sin-
gle outbreak.
  The applicants have clearly established their entitlement
to relief pending appellate review. They have shown that
their First Amendment claims are likely to prevail, that
denying them relief would lead to irreparable injury, and
that granting relief would not harm the public interest. See
Winter v. Natural Resources Defense Council, Inc., 555 U. S.
7, 20 (2008). Because of the need to issue an order
promptly, we provide only a brief summary of the reasons
why immediate relief is essential.
  Likelihood of success on the merits. The applicants have
made a strong showing that the challenged restrictions vi-
olate “the minimum requirement of neutrality” to religion.
Church of Lukumi Babalu Aye, Inc. v. Hialeah, 508 U. S.
520, 533 (1993). As noted by the dissent in the court below,
statements made in connection with the challenged rules
can be viewed as targeting the “ ‘ultra-Orthodox [Jewish]
community.’ ” ___ F. 3d ___, ___, 2020 WL 6750495, *5
(CA2, Nov. 9, 2020) (Park, J., dissenting). But even if we
put those comments aside, the regulations cannot be viewed
                     Cite as: 592 U. S. ____ (2020)                   3

                              Per Curiam

as neutral because they single out houses of worship for es-
pecially harsh treatment.1
  In a red zone, while a synagogue or church may not admit
more than 10 persons, businesses categorized as “essential”
may admit as many people as they wish. And the list of
“essential” businesses includes things such as acupuncture
facilities, camp grounds, garages, as well as many whose
services are not limited to those that can be regarded as es-
sential, such as all plants manufacturing chemicals and mi-
croelectronics and all transportation facilities. See New
York State, Empire State Development, Guidance for De-
termining Whether a Business Enterprise is Subject to a
Workforce Reduction Under Recent Executive Orders,
https://esd.ny.gov/guidance-executive-order-2026. The dis-
parate treatment is even more striking in an orange zone.
While attendance at houses of worship is limited to 25 per-
sons, even non-essential businesses may decide for them-
selves how many persons to admit.
  These categorizations lead to troubling results. At the
hearing in the District Court, a health department official
testified about a large store in Brooklyn that could “literally
have hundreds of people shopping there on any given day.”
App. to Application in No. 20A87, Exh. D, p. 83. Yet a
nearby church or synagogue would be prohibited from al-
lowing more than 10 or 25 people inside for a worship ser-
vice. And the Governor has stated that factories and
schools have contributed to the spread of COVID–19, id.,
Exh. H, at 3; App. to Application in No. 20A90, pp. 98, 100,
but they are treated less harshly than the Diocese’s
churches and Agudath Israel’s synagogues, which have ad-
mirable safety records.
  Because the challenged restrictions are not “neutral” and


——————
  1 Compare Trump v. Hawaii, 585 U. S. ___, ___ (2018) (slip op., at 29)

(directive “neutral on its face”).
4    ROMAN CATHOLIC DIOCESE OF BROOKLYN v. CUOMO

                              Per Curiam

of “general applicability,” they must satisfy “strict scru-
tiny,” and this means that they must be “narrowly tailored”
to serve a “compelling” state interest. Church of Lukumi,
508 U. S., at 546. Stemming the spread of COVID–19 is
unquestionably a compelling interest, but it is hard to see
how the challenged regulations can be regarded as “nar-
rowly tailored.” They are far more restrictive than any
COVID–related regulations that have previously come be-
fore the Court,2 much tighter than those adopted by many
other jurisdictions hard-hit by the pandemic, and far more
severe than has been shown to be required to prevent the
spread of the virus at the applicants’ services. The District
Court noted that “there ha[d] not been any COVID–19 out-
break in any of the Diocese’s churches since they reopened,”
and it praised the Diocese’s record in combatting the spread
of the disease. ___ F. Supp. 3d ___, ___, 2020 WL 6120167,
*2 (EDNY, Oct. 16, 2020). It found that the Diocese had
been constantly “ahead of the curve, enforcing stricter
safety protocols than the State required.” Ibid. Similarly,
Agudath Israel notes that “[t]he Governor does not dispute
that [it] ha[s] rigorously implemented and adhered to all
health protocols and that there has been no outbreak of
COVID–19 in [its] congregations.” Application in No.
20A90, at 36.
   Not only is there no evidence that the applicants have
contributed to the spread of COVID–19 but there are many
other less restrictive rules that could be adopted to mini-
mize the risk to those attending religious services. Among
other things, the maximum attendance at a religious ser-
vice could be tied to the size of the church or synagogue.
Almost all of the 26 Diocese churches immediately affected
——————
  2 See Calvary Chapel Dayton Valley v. Sisolak, 591 U. S. ___ (2020) (di-

rective limiting in-person worship services to 50 people); South Bay
United Pentecostal Church v. Newsom, 590 U. S. ___ (2020) (Executive
Order limiting in-person worship to 25% capacity or 100 people, which-
ever was lower).
                  Cite as: 592 U. S. ____ (2020)            5

                           Per Curiam

by the Executive Order can seat at least 500 people, about
14 can accommodate at least 700, and 2 can seat over 1,000.
Similarly, Agudath Israel of Kew Garden Hills can seat up
to 400. It is hard to believe that admitting more than 10
people to a 1,000–seat church or 400–seat synagogue would
create a more serious health risk than the many other ac-
tivities that the State allows.
   Irreparable harm. There can be no question that the
challenged restrictions, if enforced, will cause irreparable
harm. “The loss of First Amendment freedoms, for even
minimal periods of time, unquestionably constitutes irrep-
arable injury.” Elrod v. Burns, 427 U. S. 347, 373 (1976)
(plurality opinion). If only 10 people are admitted to each
service, the great majority of those who wish to attend Mass
on Sunday or services in a synagogue on Shabbat will be
barred. And while those who are shut out may in some in-
stances be able to watch services on television, such remote
viewing is not the same as personal attendance. Catholics
who watch a Mass at home cannot receive communion, and
there are important religious traditions in the Orthodox
Jewish faith that require personal attendance. App. to Ap-
plication in No. 20A90, at 26–27.
   Public interest. Finally, it has not been shown that grant-
ing the applications will harm the public. As noted, the
State has not claimed that attendance at the applicants’
services has resulted in the spread of the disease. And the
State has not shown that public health would be imperiled
if less restrictive measures were imposed.
   Members of this Court are not public health experts, and
we should respect the judgment of those with special exper-
tise and responsibility in this area. But even in a pandemic,
the Constitution cannot be put away and forgotten. The re-
strictions at issue here, by effectively barring many from
attending religious services, strike at the very heart of the
First Amendment’s guarantee of religious liberty. Before
allowing this to occur, we have a duty to conduct a serious
6    ROMAN CATHOLIC DIOCESE OF BROOKLYN v. CUOMO

                            Per Curiam

examination of the need for such a drastic measure.
   The dissenting opinions argue that we should withhold
relief because the relevant circumstances have now
changed. After the applicants asked this Court for relief,
the Governor reclassified the areas in question from orange
to yellow, and this change means that the applicants may
hold services at 50% of their maximum occupancy. The dis-
sents would deny relief at this time but allow the Diocese
and Agudath Israel to renew their requests if this recent
reclassification is reversed.
   There is no justification for that proposed course of ac-
tion. It is clear that this matter is not moot. See Federal
Election Comm’n v. Wisconsin Right to Life, Inc., 551 U. S.
449, 462 (2007); Friends of the Earth, Inc. v. Laidlaw Envi-
ronmental Services (TOC), Inc., 528 U. S. 167, 189 (2000).
And injunctive relief is still called for because the appli-
cants remain under a constant threat that the area in ques-
tion will be reclassified as red or orange. See, e.g., Susan
B. Anthony List v. Driehaus, 573 U. S. 149, 158 (2014). The
Governor regularly changes the classification of particular
areas without prior notice.3 If that occurs again, the reclas-
sification will almost certainly bar individuals in the af-
fected area from attending services before judicial relief can
be obtained. At most Catholic churches, Mass is celebrated
daily, and “Orthodox Jews pray in [Agudath Israel’s] syna-
gogues every day.” Application in No. 20A90, at 4. Moreo-
ver, if reclassification occurs late in a week, as has hap-
pened in the past, there may not be time for applicants to
seek and obtain relief from this Court before another Sab-
bath passes. Thirteen days have gone by since the Diocese
filed its application, and Agudath Israel’s application was
filed over a week ago. While we could presumably act more
——————
  3 Recent changes were made on the following dates: Monday, Novem-

ber 23; Thursday, November 19; Wednesday, November 18; Wednesday,
November 11; Monday, November 9; Friday, November 6; Wednesday,
October 28; Wednesday, October 21.
                 Cite as: 592 U. S. ____ (2020)            7

                          Per Curiam

swiftly in the future, there is no guarantee that we could
provide relief before another weekend passes. The appli-
cants have made the showing needed to obtain relief, and
there is no reason why they should bear the risk of suffering
further irreparable harm in the event of another reclassifi-
cation.
  For these reasons, we hold that enforcement of the Gov-
ernor’s severe restrictions on the applicants’ religious ser-
vices must be enjoined.
                                            It is so ordered.
                  Cite as: 592 U. S. ____ (2020)            1

                    GORSUCH, J., concurring

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 20A87
                          _________________


    ROMAN CATHOLIC DIOCESE OF BROOKLYN,
       NEW YORK v. ANDREW M. CUOMO,
          GOVERNOR OF NEW YORK
         ON APPLICATION FOR INJUNCTIVE RELIEF
                      [November 25, 2020]

   JUSTICE GORSUCH, concurring.
   Government is not free to disregard the First Amend-
ment in times of crisis. At a minimum, that Amendment
prohibits government officials from treating religious exer-
cises worse than comparable secular activities, unless they
are pursuing a compelling interest and using the least re-
strictive means available. See Church of Lukumi Babalu
Aye, Inc. v. Hialeah, 508 U. S. 520, 546 (1993). Yet recently,
during the COVID pandemic, certain States seem to have
ignored these long-settled principles.
   Today’s case supplies just the latest example. New York’s
Governor has asserted the power to assign different color
codes to different parts of the State and govern each by ex-
ecutive decree. In “red zones,” houses of worship are all but
closed—limited to a maximum of 10 people. In the Ortho-
dox Jewish community that limit might operate to exclude
all women, considering 10 men are necessary to establish a
minyan, or a quorum. In “orange zones,” it’s not much dif-
ferent. Churches and synagogues are limited to a maxi-
mum of 25 people. These restrictions apply even to the larg-
est cathedrals and synagogues, which ordinarily hold
hundreds. And the restrictions apply no matter the precau-
tions taken, including social distancing, wearing masks,
leaving doors and windows open, forgoing singing, and dis-
infecting spaces between services.
2   ROMAN CATHOLIC DIOCESE OF BROOKLYN v. CUOMO

                     GORSUCH, J., concurring

   At the same time, the Governor has chosen to impose no
capacity restrictions on certain businesses he considers “es-
sential.” And it turns out the businesses the Governor con-
siders essential include hardware stores, acupuncturists,
and liquor stores. Bicycle repair shops, certain signage
companies, accountants, lawyers, and insurance agents are
all essential too. So, at least according to the Governor, it
may be unsafe to go to church, but it is always fine to pick
up another bottle of wine, shop for a new bike, or spend the
afternoon exploring your distal points and meridians. Who
knew public health would so perfectly align with secular
convenience?
   As almost everyone on the Court today recognizes, squar-
ing the Governor’s edicts with our traditional First Amend-
ment rules is no easy task. People may gather inside for
extended periods in bus stations and airports, in laundro-
mats and banks, in hardware stores and liquor shops. No
apparent reason exists why people may not gather, subject
to identical restrictions, in churches or synagogues, espe-
cially when religious institutions have made plain that they
stand ready, able, and willing to follow all the safety pre-
cautions required of “essential” businesses and perhaps
more besides. The only explanation for treating religious
places differently seems to be a judgment that what hap-
pens there just isn’t as “essential” as what happens in sec-
ular spaces. Indeed, the Governor is remarkably frank
about this: In his judgment laundry and liquor, travel and
tools, are all “essential” while traditional religious exercises
are not. That is exactly the kind of discrimination the First
Amendment forbids.
   Nor is the problem an isolated one. In recent months,
certain other Governors have issued similar edicts. At the
flick of a pen, they have asserted the right to privilege res-
taurants, marijuana dispensaries, and casinos over
churches, mosques, and temples. See Calvary Chapel Day-
ton Valley v. Sisolak, 591 U. S. ___, ___ (2020) (GORSUCH,
                  Cite as: 592 U. S. ____ (2020)            3

                    GORSUCH, J., concurring

J., dissenting). In far too many places, for far too long, our
first freedom has fallen on deaf ears.
                                *
   What could justify so radical a departure from the First
Amendment’s terms and long-settled rules about its appli-
cation? Our colleagues offer two possible answers. Ini-
tially, some point to a solo concurrence in South Bay Pente-
costal Church v. Newsom, 590 U. S. ___ (2020), in which
THE CHIEF JUSTICE expressed willingness to defer to exec-
utive orders in the pandemic’s early stages based on the
newness of the emergency and how little was then known
about the disease. Post, at 5 (opinion of BREYER, J.). At
that time, COVID had been with us, in earnest, for just
three months. Now, as we round out 2020 and face the pro-
spect of entering a second calendar year living in the pan-
demic’s shadow, that rationale has expired according to its
own terms. Even if the Constitution has taken a holiday
during this pandemic, it cannot become a sabbatical. Ra-
ther than apply a nonbinding and expired concurrence from
South Bay, courts must resume applying the Free Exercise
Clause. Today, a majority of the Court makes this plain.
   Not only did the South Bay concurrence address different
circumstances than we now face, that opinion was mistaken
from the start. To justify its result, the concurrence reached
back 100 years in the U. S. Reports to grab hold of our de-
cision in Jacobson v. Massachusetts, 197 U. S. 11 (1905).
But Jacobson hardly supports cutting the Constitution
loose during a pandemic. That decision involved an entirely
different mode of analysis, an entirely different right, and
an entirely different kind of restriction.
   Start with the mode of analysis. Although Jacobson pre-
dated the modern tiers of scrutiny, this Court essentially
applied rational basis review to Henning Jacobson’s chal-
lenge to a state law that, in light of an ongoing smallpox
pandemic, required individuals to take a vaccine, pay a $5
4   ROMAN CATHOLIC DIOCESE OF BROOKLYN v. CUOMO

                    GORSUCH, J., concurring

fine, or establish that they qualified for an exemption. Id.,
at 25 (asking whether the State’s scheme was “reasonable”);
id., at 27 (same); id., at 28 (same). Rational basis review is
the test this Court normally applies to Fourteenth Amend-
ment challenges, so long as they do not involve suspect clas-
sifications based on race or some other ground, or a claim of
fundamental right. Put differently, Jacobson didn’t seek to
depart from normal legal rules during a pandemic, and it
supplies no precedent for doing so. Instead, Jacobson ap-
plied what would become the traditional legal test associ-
ated with the right at issue—exactly what the Court does
today. Here, that means strict scrutiny: The First Amend-
ment traditionally requires a State to treat religious exer-
cises at least as well as comparable secular activities unless
it can meet the demands of strict scrutiny—showing it has
employed the most narrowly tailored means available to
satisfy a compelling state interest. Church of Lukumi, 508
U. S., at 546.
   Next, consider the right asserted. Mr. Jacobson claimed
that he possessed an implied “substantive due process”
right to “bodily integrity” that emanated from the Four-
teenth Amendment and allowed him to avoid not only the
vaccine but also the $5 fine (about $140 today) and the need
to show he qualified for an exemption. 197 U. S., at 13–14.
This Court disagreed. But what does that have to do with
our circumstances? Even if judges may impose emergency
restrictions on rights that some of them have found hiding
in the Constitution’s penumbras, it does not follow that the
same fate should befall the textually explicit right to reli-
gious exercise.
   Finally, consider the different nature of the restriction.
In Jacobson, individuals could accept the vaccine, pay the
fine, or identify a basis for exemption. Id., at 12, 14. The
imposition on Mr. Jacobson’s claimed right to bodily integ-
rity, thus, was avoidable and relatively modest. It easily
                  Cite as: 592 U. S. ____ (2020)            5

                    GORSUCH, J., concurring

survived rational basis review, and might even have sur-
vived strict scrutiny, given the opt-outs available to certain
objectors. Id., at 36, 38–39. Here, by contrast, the State
has effectively sought to ban all traditional forms of wor-
ship in affected “zones” whenever the Governor decrees and
for as long as he chooses. Nothing in Jacobson purported
to address, let alone approve, such serious and long-lasting
intrusions into settled constitutional rights. In fact, Jacob-
son explained that the challenged law survived only be-
cause it did not “contravene the Constitution of the United
States” or “infringe any right granted or secured by that in-
strument.” Id., at 25.
  Tellingly no Justice now disputes any of these points.
Nor does any Justice seek to explain why anything other
than our usual constitutional standards should apply dur-
ing the current pandemic. In fact, today the author of the
South Bay concurrence even downplays the relevance of Ja-
cobson for cases like the one before us. Post, at 2 (opinion
of ROBERTS, C. J.). All this is surely a welcome develop-
ment. But it would require a serious rewriting of history to
suggest, as THE CHIEF JUSTICE does, that the South Bay
concurrence never really relied in significant measure on
Jacobson. That was the first case South Bay cited on the
substantive legal question before the Court, it was the only
case cited involving a pandemic, and many lower courts
quite understandably read its invocation as inviting them
to slacken their enforcement of constitutional liberties
while COVID lingers. See, e.g., Elim Romanian Pentecostal
Church v. Pritzker, 962 F. 3d 341, 347 (CA7 2020); Legacy
Church, Inc. v. Kunkel, ___ F. Supp. 3d ___, ___ (NM 2020).
  Why have some mistaken this Court’s modest decision in
Jacobson for a towering authority that overshadows the
Constitution during a pandemic? In the end, I can only sur-
mise that much of the answer lies in a particular judicial
impulse to stay out of the way in times of crisis. But if that
impulse may be understandable or even admirable in other
6   ROMAN CATHOLIC DIOCESE OF BROOKLYN v. CUOMO

                    GORSUCH, J., concurring

circumstances, we may not shelter in place when the Con-
stitution is under attack. Things never go well when we do.
                              *
   That leaves my colleagues to their second line of argu-
ment. Maybe precedent does not support the Governor’s ac-
tions. Maybe those actions do violate the Constitution.
But, they say, we should stay our hand all the same. Even
if the churches and synagogues before us have been subject
to unconstitutional restrictions for months, it is no matter
because, just the other day, the Governor changed his color
code for Brooklyn and Queens where the plaintiffs are lo-
cated. Now those regions are “yellow zones” and the chal-
lenged restrictions on worship associated with “orange” and
“red zones” do not apply. So, the reasoning goes, we should
send the plaintiffs home with an invitation to return later
if need be.
   To my mind, this reply only advances the case for inter-
vention. It has taken weeks for the plaintiffs to work their
way through the judicial system and bring their case to us.
During all this time, they were subject to unconstitutional
restrictions. Now, just as this Court was preparing to act
on their applications, the Governor loosened his re-
strictions, all while continuing to assert the power to
tighten them again anytime as conditions warrant. So if we
dismissed this case, nothing would prevent the Governor
from reinstating the challenged restrictions tomorrow. And
by the time a new challenge might work its way to us, he
could just change them again. The Governor has fought
this case at every step of the way. To turn away religious
leaders bringing meritorious claims just because the Gov-
ernor decided to hit the “off ” switch in the shadow of our
review would be, in my view, just another sacrifice of fun-
damental rights in the name of judicial modesty.
   Even our dissenting colleagues do not suggest this case is
                  Cite as: 592 U. S. ____ (2020)              7

                     GORSUCH, J., concurring

moot or otherwise outside our power to decide. They coun-
sel delay only because “the disease-related circumstances
[are] rapidly changing.” Post, at 5 (opinion of BREYER, J.).
But look at what those “rapidly changing” circumstances
suggest. Both Governor Cuomo and Mayor de Blasio have
“indicated it’s only a matter of time before [all] five bor-
oughs” of New York City are flipped from yellow to orange.
J. Skolnik, D. Goldiner, & D. Slattery, Staten Island Goes
‘Orange’ As Cuomo Urges Coronavirus ‘Reality Check’
Ahead of Thanksgiving, N. Y. Daily News (Nov. 23, 2020),
https://www.nydailynews.com/coronavirus/ny-coronavirus-
cuomo-thanksgiving-20201123-yyhxfo3kzbdinbfbsqos3tvrk
u-story-html. On anyone’s account, then, it seems inevita-
ble this dispute will require the Court’s attention.
   It is easy enough to say it would be a small thing to re-
quire the parties to “refile their applications” later. Post, at
3 (opinion of BREYER, J.). But none of us are rabbis won-
dering whether future services will be disrupted as the
High Holy Days were, or priests preparing for Christmas.
Nor may we discount the burden on the faithful who have
lived for months under New York’s unconstitutional regime
unable to attend religious services. Whether this Court
could decide a renewed application promptly is beside the
point. The parties before us have already shown their enti-
tlement to relief. Saying so now will establish clear legal
rules and enable both sides to put their energy to productive
use, rather than devoting it to endless emergency litigation.
Saying so now will dispel, as well, misconceptions about the
role of the Constitution in times of crisis, which have al-
ready been permitted to persist for too long.
   It is time—past time—to make plain that, while the pan-
demic poses many grave challenges, there is no world in
which the Constitution tolerates color-coded executive
edicts that reopen liquor stores and bike shops but shutter
churches, synagogues, and mosques.
                 Cite as: 592 U. S. ____ (2020)            1

                   KAVANAUGH, J., concurring

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 20A87
                         _________________


    ROMAN CATHOLIC DIOCESE OF BROOKLYN,
       NEW YORK v. ANDREW M. CUOMO,
          GOVERNOR OF NEW YORK
         ON APPLICATION FOR INJUNCTIVE RELIEF
                     [November 25, 2020]

   JUSTICE KAVANAUGH, concurring.
   I vote to grant the applications of the Roman Catholic Di-
ocese of Brooklyn and Agudath Israel of America for tempo-
rary injunctions against New York’s 10-person and 25-
person caps on attendance at religious services. On this
record, temporary injunctions are warranted because New
York’s severe caps on attendance at religious services likely
violate the First Amendment. Importantly, the Court’s or-
ders today are not final decisions on the merits. Instead,
the Court simply grants temporary injunctive relief until
the Court of Appeals in December, and then this Court as
appropriate, can more fully consider the merits.
   To begin with, New York’s 10-person and 25-person caps
on attendance at religious services in red and orange zones
(which are areas where COVID–19 is more prevalent) are
much more severe than most other States’ restrictions, in-
cluding the California and Nevada limits at issue in South
Bay United Pentecostal Church v. Newsom, 590 U. S. ___
(2020), and Calvary Chapel Dayton Valley v. Sisolak, 591
U. S. ___ (2020). In South Bay, houses of worship were lim-
ited to 100 people (or, in buildings with capacity of under
400, to 25% of capacity). And in Calvary, houses of worship
were limited to 50 people.
   New York has gone much further. In New York’s red
zones, most houses of worship are limited to 10 people; in
2   ROMAN CATHOLIC DIOCESE OF BROOKLYN v. CUOMO

                   KAVANAUGH, J., concurring

orange zones, most houses of worship are limited to 25 peo-
ple. Those strict and inflexible numerical caps apply even
to large churches and synagogues that ordinarily can hold
hundreds of people and that, with social distancing and
mask requirements, could still easily hold far more than 10
or 25 people.
  Moreover, New York’s restrictions on houses of worship
not only are severe, but also are discriminatory. In red and
orange zones, houses of worship must adhere to numerical
caps of 10 and 25 people, respectively, but those caps do not
apply to some secular buildings in the same neighborhoods.
In a red zone, for example, a church or synagogue must ad-
here to a 10-person attendance cap, while a grocery store,
pet store, or big-box store down the street does not face the
same restriction. In an orange zone, the discrimination
against religion is even starker: Essential businesses and
many non-essential businesses are subject to no attendance
caps at all.
  The State’s discrimination against religion raises a seri-
ous First Amendment issue and triggers heightened scru-
tiny, requiring the State to provide a sufficient justification
for the discrimination. See Church of Lukumi Babalu Aye,
Inc. v. Hialeah, 508 U. S. 520, 537–538 (1993); Employment
Div., Dept. of Human Resources of Ore. v. Smith, 494 U. S.
872, 884 (1990). But New York has not sufficiently justified
treating houses of worship more severely than secular busi-
nesses.
  The State argues that it has not impermissibly discrimi-
nated against religion because some secular businesses
such as movie theaters must remain closed and are thus
treated less favorably than houses of worship. But under
this Court’s precedents, it does not suffice for a State to
point out that, as compared to houses of worship, some sec-
ular businesses are subject to similarly severe or even more
severe restrictions. See Lukumi, 508 U. S., at 537–538;
Smith, 494 U. S., at 884; see also Calvary, 591 U. S., at ___
                  Cite as: 592 U. S. ____ (2020)              3

                    KAVANAUGH, J., concurring

(KAVANAUGH, J., dissenting from denial of application for
injunctive relief ) (slip op., at 7). Rather, once a State cre-
ates a favored class of businesses, as New York has done in
this case, the State must justify why houses of worship are
excluded from that favored class. Here, therefore, the State
must justify imposing a 10-person or 25-person limit on
houses of worship but not on favored secular businesses.
See Lukumi, 508 U. S., at 537–538; Smith, 494 U. S., at
884. The State has not done so.
   To be clear, the COVID–19 pandemic remains extraordi-
narily serious and deadly. And at least until vaccines are
readily available, the situation may get worse in many
parts of the United States. The Constitution “principally
entrusts the safety and the health of the people to the polit-
ically accountable officials of the States.” South Bay, 590
U. S., at ___ (ROBERTS, C. J., concurring in denial of appli-
cation for injunctive relief ) (slip op., at 2) (internal quota-
tion marks and alteration omitted). Federal courts there-
fore must afford substantial deference to state and local
authorities about how best to balance competing policy con-
siderations during the pandemic. See ibid. But judicial def-
erence in an emergency or a crisis does not mean wholesale
judicial abdication, especially when important questions of
religious discrimination, racial discrimination, free speech,
or the like are raised.
   In light of the devastating pandemic, I do not doubt the
State’s authority to impose tailored restrictions—even very
strict restrictions—on attendance at religious services and
secular gatherings alike. But the New York restrictions on
houses of worship are not tailored to the circumstances
given the First Amendment interests at stake. To reiterate,
New York’s restrictions on houses of worship are much
more severe than the California and Nevada restrictions at
issue in South Bay and Calvary, and much more severe
than the restrictions that most other States are imposing
4   ROMAN CATHOLIC DIOCESE OF BROOKLYN v. CUOMO

                   KAVANAUGH, J., concurring

on attendance at religious services. And New York’s re-
strictions discriminate against religion by treating houses
of worship significantly worse than some secular busi-
nesses.
    For those reasons, I agree with THE CHIEF JUSTICE that
New York’s “[n]umerical capacity limits of 10 and 25 people
. . . seem unduly restrictive” and that “it may well be that
such restrictions violate the Free Exercise Clause.” Post,
at 1. I part ways with THE CHIEF JUSTICE on a narrow pro-
cedural point regarding the timing of the injunctions. THE
CHIEF JUSTICE would not issue injunctions at this time. As
he notes, the State made a change in designations a few
days ago, and now none of the churches and synagogues
who are applicants in these cases are located in red or or-
ange zones. As I understand it, THE CHIEF JUSTICE would
not issue an injunction unless and until a house of worship
applies for an injunction and is still in a red or orange zone
on the day that the injunction is finally issued. But the
State has not withdrawn or amended the relevant Execu-
tive Order. And the State does not suggest that the appli-
cants lack standing to challenge the red-zone and orange-
zone caps imposed by the Executive Order, or that these
cases are moot or not ripe. In other words, the State does
not deny that the applicants face an imminent injury today.
In particular, the State does not deny that some houses of
worship, including the applicants here, are located in areas
that likely will be classified as red or orange zones in the
very near future. I therefore see no jurisdictional or pru-
dential barriers to issuing the injunctions now.
    There also is no good reason to delay issuance of the in-
junctions, as I see it. If no houses of worship end up in red
or orange zones, then the Court’s injunctions today will im-
pose no harm on the State and have no effect on the State’s
response to COVID–19. And if houses of worship end up in
red or orange zones, as is likely, then today’s injunctions
will ensure that religious organizations are not subjected to
                 Cite as: 592 U. S. ____ (2020)            5

                  KAVANAUGH, J., concurring

the unconstitutional 10-person and 25-person caps. More-
over, issuing the injunctions now rather than a few days
from now not only will ensure that the applicants’ constitu-
tional rights are protected, but also will provide some
needed clarity for the State and religious organizations.
                         *    *     *
  On this record, the applicants have shown: a likelihood
that the Court would grant certiorari and reverse; irrepa-
rable harm; and that the equities favor injunctive relief. I
therefore vote to grant the applications for temporary in-
junctive relief until the Court of Appeals in December, and
then this Court as appropriate, can more fully consider the
merits.
                  Cite as: 592 U. S. ____ (2020)            1

                   ROBERTS, C. J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 20A87
                          _________________


    ROMAN CATHOLIC DIOCESE OF BROOKLYN,
       NEW YORK v. ANDREW M. CUOMO,
          GOVERNOR OF NEW YORK
         ON APPLICATION FOR INJUNCTIVE RELIEF
                      [November 25, 2020]

   CHIEF JUSTICE ROBERTS, dissenting.
   I would not grant injunctive relief under the present cir-
cumstances. There is simply no need to do so. After the
Diocese and Agudath Israel filed their applications, the
Governor revised the designations of the affected areas.
None of the houses of worship identified in the applications
is now subject to any fixed numerical restrictions. At these
locations, the applicants can hold services with up to 50%
of capacity, which is at least as favorable as the relief they
currently seek.
   Numerical capacity limits of 10 and 25 people, depending
on the applicable zone, do seem unduly restrictive. And it
may well be that such restrictions violate the Free Exercise
Clause. It is not necessary, however, for us to rule on that
serious and difficult question at this time. The Governor
might reinstate the restrictions. But he also might not.
And it is a significant matter to override determinations
made by public health officials concerning what is neces-
sary for public safety in the midst of a deadly pandemic. If
the Governor does reinstate the numerical restrictions the
applicants can return to this Court, and we could act
quickly on their renewed applications. As things now
stand, however, the applicants have not demonstrated their
entitlement to “the extraordinary remedy of injunction.”
2    ROMAN CATHOLIC DIOCESE OF BROOKLYN v. CUOMO

                    ROBERTS, C. J., dissenting

Nken v. Holder, 556 U. S. 418, 428 (2009) (internal quota-
tion marks omitted). An order telling the Governor not to
do what he’s not doing fails to meet that stringent standard.
   As noted, the challenged restrictions raise serious con-
cerns under the Constitution, and I agree with JUSTICE
KAVANAUGH that they are distinguishable from those we
considered in South Bay United Pentecostal Church v. New-
som, 590 U. S. ___ (2020), and Calvary Chapel Dayton Val-
ley v. Sisolak, 591 U. S. ___ (2020). See ante, at 1, 3–4 (con-
curring opinion). I take a different approach than the other
dissenting Justices in this respect.
   To be clear, I do not regard my dissenting colleagues as
“cutting the Constitution loose during a pandemic,” yielding
to “a particular judicial impulse to stay out of the way in
times of crisis,” or “shelter[ing] in place when the Constitu-
tion is under attack.” Ante, at 3, 5–6 (opinion of GORSUCH,
J.). They simply view the matter differently after careful
study and analysis reflecting their best efforts to fulfill their
responsibility under the Constitution.
   One solo concurrence today takes aim at my concurring
opinion in South Bay. See ante, at 3–6 (opinion of
GORSUCH, J.). Today’s concurrence views that opinion with
disfavor because “[t]o justify its result, [it] reached back 100
years in the U. S. Reports to grab hold of our decision in
Jacobson v. Massachusetts, 197 U. S. 11 (1905).” Ante, at 3.
Today’s concurrence notes that Jacobson “was the first case
South Bay cited on the substantive legal question before the
Court,” and “it was the only case cited involving a pan-
demic.” Ante, at 5. And it suggests that, in the wake of
South Bay, some have “mistaken this Court’s modest deci-
sion in Jacobson for a towering authority that overshadows
the Constitution during a pandemic.” Ibid. But while Ja-
cobson occupies three pages of today’s concurrence, it war-
ranted exactly one sentence in South Bay. What did that
one sentence say? Only that “[o]ur Constitution principally
entrusts ‘[t]he safety and the health of the people’ to the
                  Cite as: 592 U. S. ____ (2020)            3

                   ROBERTS, C. J., dissenting

politically accountable officials of the States ‘to guard and
protect.’ ” South Bay, 590 U. S., at ___ (ROBERTS, C. J., con-
curring) (quoting Jacobson, 197 U. S., at 38). It is not clear
which part of this lone quotation today’s concurrence finds
so discomfiting. The concurrence speculates that there is
so much more to the sentence than meets the eye, invok-
ing—among other interpretive tools—the new “first case
cited” rule. But the actual proposition asserted should be
uncontroversial, and the concurrence must reach beyond
the words themselves to find the target it is looking for.
                  Cite as: 592 U. S. ____ (2020)            1

                     BREYER, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 20A87
                          _________________


    ROMAN CATHOLIC DIOCESE OF BROOKLYN,
       NEW YORK v. ANDREW M. CUOMO,
          GOVERNOR OF NEW YORK
         ON APPLICATION FOR INJUNCTIVE RELIEF
                      [November 25, 2020]

   JUSTICE BREYER, with whom JUSTICE SOTOMAYOR and
JUSTICE KAGAN join, dissenting.
   New York regulations designed to fight the rapidly
spreading—and, in many cases, fatal—COVID–19 virus
permit the Governor to identify hot spots where infection
rates have spiked and to designate those hot spots as red
zones, the immediately surrounding areas as orange zones,
and the outlying areas as yellow zones. Brief in Opposition
in No. 20A87, p. 12. The regulations impose restrictions
within these zones (with the strictest restrictions in the red
zones and the least strict restrictions in the yellow zones)
to curb transmission of the virus and prevent spread into
nearby areas. Ibid. In October, the Governor designated
red, orange, and yellow zones in parts of Brooklyn and
Queens. Brief in Opposition in Agudath Israel of America
v. Cuomo, O. T. 2020, No. 20A90, pp. 10–11 (Brief in Oppo-
sition in No. 20A90). Among other things, the restrictions
in these zones limit the number of persons who can be pre-
sent at one time at a gathering in a house of worship to: the
lesser of 10 people or 25% of maximum capacity in a red
zone; the lesser of 25 people or 33% of maximum capacity
in an orange zone; and 50% of maximum capacity in a yel-
low zone. Id., at 8–9.
   Both the Roman Catholic Diocese of Brooklyn and
Agudath Israel of America (together with Agudath Israel of
2   ROMAN CATHOLIC DIOCESE OF BROOKLYN v. CUOMO

                     BREYER, J., dissenting

Kew Garden Hills and its employee and Agudath Israel of
Madison and its rabbi) brought lawsuits against the Gover-
nor of New York. They claimed that the fixed-capacity re-
strictions of 10 people in red zones and 25 people in orange
zones were too strict—to the point where they violated the
First Amendment’s protection of the free exercise of reli-
gion. Both parties asked a Federal District Court for a pre-
liminary injunction that would prohibit the State from en-
forcing these red and orange zone restrictions.
   After receiving evidence and hearing witness testimony,
the District Court in the Diocese’s case found that New
York’s regulations were “crafted based on science and for
epidemiological purposes.” ___ F. Supp. 3d ___, ___, 2020
WL 6120167, *10 (EDNY, Oct. 16, 2020). It wrote that they
treated “religious gatherings . . . more favorably than simi-
lar gatherings” with comparable risks, such as “public lec-
tures, concerts or theatrical performances.” Id., at *9. The
court also recognized the Diocese’s argument that the regu-
lations treated religious gatherings less favorably than
what the State has called “essential businesses,” including,
for example, grocery stores and banks. Ibid. But the court
found these essential businesses to be distinguishable from
religious services and declined to “second guess the State’s
judgment about what should qualify as an essential busi-
ness.” Ibid. The District Court denied the motion for a pre-
liminary injunction. The Diocese appealed, and the District
Court declined to issue an emergency injunction pending
that appeal. The Court of Appeals for the Second Circuit
also denied the Diocese’s request for an emergency injunc-
tion pending appeal, but it called for expedited briefing and
scheduled a full hearing on December 18 to address the
merits of the appeal. This Court, unlike the lower courts,
has now decided to issue an injunction that would prohibit
the State from enforcing its fixed-capacity restrictions on
houses of worship in red and orange zones while the parties
await the Second Circuit’s decision. I cannot agree with
                 Cite as: 592 U. S. ____ (2020)            3

                     BREYER, J., dissenting

that decision.
   For one thing, there is no need now to issue any such in-
junction. Those parts of Brooklyn and Queens where the
Diocese’s churches and the two applicant synagogues are
located are no longer within red or orange zones. Brief in
Opposition in No. 20A90, at 17. Thus, none of the appli-
cants are now subject to the fixed-capacity restrictions that
they challenge in their applications. The specific applicant
houses of worship are now in yellow zones where they can
hold services up to 50% of maximum capacity. And the ap-
plicants do not challenge any yellow zone restrictions, as
the conditions in the yellow zone provide them with more
than the relief they asked for in their applications.
   Instead, the applicants point out that the State might re-
impose the red or orange zone restrictions in the future.
But, were that to occur, they could refile their applications
here, by letter brief if necessary. And this Court, if neces-
sary, could then decide the matter in a day or two, perhaps
even in a few hours. Why should this Court act now without
argument or full consideration in the ordinary course (and
prior to the Court of Appeals’ consideration of the matter)
when there is no legal or practical need for it to do so? I
have found no convincing answer to that question.
   For another thing, the Court’s decision runs contrary to
ordinary governing law. We have previously said that an
injunction is an “extraordinary remedy.” Nken v. Holder,
556 U. S. 418, 428 (2009) (internal quotation marks omit-
ted). That is especially so where, as here, the applicants
seek an injunction prior to full argument and contrary to
the lower courts’ determination. Here, we consider severe
restrictions. Those restrictions limit the number of persons
who can attend a religious service to 10 and 25 congregants
(irrespective of mask-wearing and social distancing). And
those numbers are indeed low. But whether, in present cir-
cumstances, those low numbers violate the Constitution’s
Free Exercise Clause is far from clear, and, in my view, the
4   ROMAN CATHOLIC DIOCESE OF BROOKLYN v. CUOMO

                     BREYER, J., dissenting

applicants must make such a showing here to show that
they are entitled to “the extraordinary remedy of injunc-
tion.” Ibid. (internal quotation marks omitted).
   COVID–19 has infected more than 12 million Americans
and caused more than 250,000 deaths nationwide. At least
26,000 of those deaths have occurred in the State of New
York, with 16,000 in New York City alone. And the number
of COVID–19 cases is many times the number of deaths.
The Nation is now experiencing a second surge of infections.
In New York, for example, the 7-day average of new con-
firmed cases per day has risen from around 700 at the end
of the summer to over 4,800 last week. Nationwide, the
number of new confirmed cases per day is now higher than
it has ever been. Brief in Opposition in No. 20A87, at 1;
COVID in the U. S.: Latest Map and Case Count (Nov. 24,
2020), http://www.nytimes.com/interactive/2020/us/corona-
virus-us-cases.html#states; New York COVID Map and
Case Count (Nov. 24, 2020), http://www.nytimes.com/inter-
active/2020/us/new-york-coronavirus-cases.html.
   At the same time, members of the scientific and medical
communities tell us that the virus is transmitted from per-
son to person through respiratory droplets produced when
a person or group of people talk, sing, cough, or breathe
near each other. Brief in Opposition in No. 20A87, at 3 (cit-
ing the World Health Organization); Brief of the American
Medical Association as Amici Curiae 5–6. Thus, according
to experts, the risk of transmission is higher when people
are in close contact with one another for prolonged periods
of time, particularly indoors or in other enclosed spaces.
Id., at 3–6. The nature of the epidemic, the spikes, the un-
certainties, and the need for quick action, taken together,
mean that the State has countervailing arguments based
upon health, safety, and administrative considerations that
must be balanced against the applicants’ First Amendment
challenges. That fact, along with others that JUSTICE
SOTOMAYOR describes, means that the applicants’ claim of
                  Cite as: 592 U. S. ____ (2020)              5

                      BREYER, J., dissenting

a constitutional violation (on which they base their request
for injunctive relief ) is far from clear. See post, p. 1 (dis-
senting opinion). (All of these matters could be considered
and discussed in the ordinary course of proceedings at a
later date.) At the same time, the public’s serious health
and safety needs, which call for swift government action in
ever changing circumstances, also mean that it is far from
clear that “the balance of equities tips in [the applicants’]
favor,” or “that an injunction is in the public interest.” Win-
ter v. Natural Resources Defense Council, Inc., 555 U. S. 7,
20 (2008).
   Relevant precedent suggests the same. We have previ-
ously recognized that courts must grant elected officials
“broad” discretion when they “undertake to act in areas
fraught with medical and scientific uncertainties.” South
Bay United Pentecostal Church v. Newsom, 590 U. S. ___,
___ (2020) (ROBERTS, C. J., concurring) (slip op., at 2) (alter-
ation omitted). That is because the “Constitution princi-
pally entrusts the safety and the health of the people to the
politically accountable officials of the States.” Ibid. (altera-
tions and internal quotation marks omitted). The elected
branches of state and national governments can marshal
scientific expertise and craft specific policies in response to
“changing facts on the ground.” Id., at 3. And they can do
so more quickly than can courts. That is particularly true
of a court, such as this Court, which does not conduct evi-
dentiary hearings. It is true even more so where, as here,
the need for action is immediate, the information likely lim-
ited, the making of exceptions difficult, and the disease-re-
lated circumstances rapidly changing.
   I add that, in my view, the Court of Appeals will, and
should, act expeditiously. The State of New York will, and
should, seek ways of appropriately recognizing the religious
interests here at issue without risking harm to the health
and safety of the people of New York. But I see no practical
6   ROMAN CATHOLIC DIOCESE OF BROOKLYN v. CUOMO

                      BREYER, J., dissenting

need to issue an injunction to achieve these objectives. Ra-
ther, as I said, I can find no need for an immediate injunc-
tion. I believe that, under existing law, it ought not to issue.
And I dissent from the Court’s decision to the contrary.
                     Cite as: 592 U. S. ____ (2020)                     1

                       SOTOMAYOR, J., dissenting

SUPREME COURT OF THE UNITED STATES
                              _________________

                               No. 20A87
                              _________________


     ROMAN CATHOLIC DIOCESE OF BROOKLYN,
        NEW YORK v. ANDREW M. CUOMO,
           GOVERNOR OF NEW YORK
           ON APPLICATION FOR INJUNCTIVE RELIEF
                          [November 25, 2020]

   JUSTICE SOTOMAYOR, with whom JUSTICE KAGAN joins,
dissenting.
   Amidst a pandemic that has already claimed over a quar-
ter million American lives, the Court today enjoins one of
New York’s public health measures aimed at containing the
spread of COVID–19 in areas facing the most severe out-
breaks. Earlier this year, this Court twice stayed its hand
when asked to issue similar extraordinary relief. See South
Bay United Pentecostal Church v. Newsom, 590 U. S. ___
(2020); Calvary Chapel Dayton Valley v. Sisolak, 591 U. S.
___ (2020). I see no justification for the Court’s change of
heart, and I fear that granting applications such as the one
filed by the Roman Catholic Diocese of Brooklyn (Diocese)
will only exacerbate the Nation’s suffering.1
   South Bay and Calvary Chapel provided a clear and
workable rule to state officials seeking to control the spread
of COVID–19: They may restrict attendance at houses of


——————
  1 Ironically, due to the success of New York’s public health measures,

the Diocese is no longer subject to the numerical caps on attendance it
seeks to enjoin. See Brief in Opposition in Agudath Israel of America v.
Cuomo, No. 20A90, p. 17. Yet the Court grants this application to ensure
that, should infection rates rise once again, the Governor will be unable
to reimplement the very measures that have proven so successful at al-
lowing the free (and comparatively safe) exercise of religion in New York.
2   ROMAN CATHOLIC DIOCESE OF BROOKLYN v. CUOMO

                    SOTOMAYOR, J., dissenting

worship so long as comparable secular institutions face re-
strictions that are at least equally as strict. See South Bay,
590 U. S., at ___ (ROBERTS, C. J., concurring) (slip op., at 2).
New York’s safety measures fall comfortably within those
bounds. Like the States in South Bay and Calvary Chapel,
New York applies “[s]imilar or more severe restrictions . . .
to comparable secular gatherings, including lectures, con-
certs, movie showings, spectator sports, and theatrical per-
formances, where large groups of people gather in close
proximity for extended periods of time.” Ibid. Likewise,
New York “treats more leniently only dissimilar activities,
such as operating grocery stores, banks, and laundromats,
in which people neither congregate in large groups nor re-
main in close proximity for extended periods.” Ibid. That
should be enough to decide this case.
   The Diocese attempts to get around South Bay and Cal-
vary Chapel by disputing New York’s conclusion that at-
tending religious services poses greater risks than, for in-
stance, shopping at big box stores. Application in No.
20A87, p. 23 (Application). But the District Court rejected
that argument as unsupported by the factual record. ___,
F. Supp. 3d ___, ___–___, 2020 WL 6120167, *8–*9 (EDNY,
Oct. 16, 2020). Undeterred, JUSTICE GORSUCH offers up his
own examples of secular activities he thinks might pose
similar risks as religious gatherings, but which are treated
more leniently under New York’s rules (e.g., going to the
liquor store or getting a bike repaired). Ante, at 2 (concur-
ring opinion). But JUSTICE GORSUCH does not even try to
square his examples with the conditions medical experts
tell us facilitate the spread of COVID–19: large groups of
people gathering, speaking, and singing in close proximity
indoors for extended periods of time. See App. to Brief in
Opposition in No. 20A87, pp. 46–51 (declaration of Debra S.
Blog, Director of the Div. of Epidemiology, NY Dept. of
Health); Brief for the American Medical Association et al.
                  Cite as: 592 U. S. ____ (2020)              3

                    SOTOMAYOR, J., dissenting

as Amicus Curiae 3–6 (Brief for AMA). Unlike religious ser-
vices, which “have every one of th[ose] risk factors,” Brief
for AMA 6, bike repair shops and liquor stores generally do
not feature customers gathering inside to sing and speak
together for an hour or more at a time. Id., at 7 (“Epidemi-
ologists and physicians generally agree that religious ser-
vices are among the riskiest activities”). Justices of this
Court play a deadly game in second guessing the expert
judgment of health officials about the environments in
which a contagious virus, now infecting a million Ameri-
cans each week, spreads most easily.
   In truth, this case is easier than South Bay and Calvary
Chapel. While the state regulations in those cases gener-
ally applied the same rules to houses of worship and secular
institutions where people congregate in large groups, New
York treats houses of worship far more favorably than their
secular comparators. Compare, e.g., Calvary Chapel, 591
U. S., at ___ (KAVANAUGH, J., dissenting) (slip op., at 8)
(noting that Nevada subjected movie theaters and houses
of worship alike to a 50-person cap) with App. to Brief in
Opposition in No. 20A87, p. 53 (requiring movie theaters,
concert venues, and sporting arenas subject to New York’s
regulation to close entirely, but allowing houses of worship
to open subject to capacity restrictions). And whereas the
restrictions in South Bay and Calvary Chapel applied
statewide, New York’s fixed-capacity restrictions apply only
in specially designated areas experiencing a surge in
COVID–19 cases.
   The Diocese suggests that, because New York’s regula-
tion singles out houses of worship by name, it cannot be
neutral with respect to the practice of religion. Application
22. Thus, the argument goes, the regulation must, ipso
facto, be subject to strict scrutiny. It is true that New York’s
policy refers to religion on its face. But as I have just ex-
plained, that is because the policy singles out religious in-
4    ROMAN CATHOLIC DIOCESE OF BROOKLYN v. CUOMO

                       SOTOMAYOR, J., dissenting

stitutions for preferential treatment in comparison to secu-
lar gatherings, not because it discriminates against them.
Surely the Diocese cannot demand laxer restrictions by
pointing out that it is already being treated better than
comparable secular institutions.2
   Finally, the Diocese points to certain statements by Gov-
ernor Cuomo as evidence that New York’s regulation is im-
permissibly targeted at religious activity—specifically, at
combatting heightened rates of positive COVID–19 cases
among New York’s Orthodox Jewish community. Applica-
tion 24. The Diocese suggests that these comments supply
“an independent basis for the application of strict scrutiny.”
Reply Brief in No. 20A87, p. 9. I do not see how. The Gov-
ernor’s comments simply do not warrant an application of
strict scrutiny under this Court’s precedents. Just a few
Terms ago, this Court declined to apply heightened scrutiny
to a Presidential Proclamation limiting immigration from
Muslim-majority countries, even though President Trump
had described the Proclamation as a “Muslim Ban,” origi-
nally conceived of as a “ ‘total and complete shutdown of
Muslims entering the United States until our country’s rep-
resentatives can figure out what is going on.’ ” Trump v.
Hawaii, 585 U. S. ___, ___ (2018) (slip op., at 27). If the
——————
   2 JUSTICE KAVANAUGH cites Church of Lukumi Babalu Aye, Inc. v. Hia-

leah, 508 U. S. 520, 537–538 (1993), and Employment Div., Dept. of Hu-
man Resources of Ore. v. Smith, 494 U. S. 872, 884 (1990), for the propo-
sition that states must justify treating even noncomparable secular
institutions more favorably than houses of worship. Ante, at 2 (concur-
ring opinion). But those cases created no such rule. Lukumi struck down
a law that allowed animals to be killed for almost any purpose other than
animal sacrifice, on the ground that the law was a “ ‘religious gerryman-
der’ ” targeted at the Santeria faith. 508 U. S., at 535. Smith is even
farther afield, standing for the entirely inapposite proposition that “the
right of free exercise does not relieve an individual of the obligation to
comply with a valid and neutral law of general applicability on the
ground that the law proscribes (or prescribes) conduct that his religion
prescribes (or proscribes).” 494 U. S., at 879 (internal quotation marks
omitted).
                 Cite as: 592 U. S. ____ (2020)            5

                   SOTOMAYOR, J., dissenting

President’s statements did not show “that the challenged
restrictions violate the ‘minimum requirement of neutral-
ity’ to religion,” ante, at 2 (quoting Lukumi, 508 U. S., at
533), it is hard to see how Governor Cuomo’s do.
                         *     *     *
  Free religious exercise is one of our most treasured and
jealously guarded constitutional rights. States may not dis-
criminate against religious institutions, even when faced
with a crisis as deadly as this one. But those principles are
not at stake today. The Constitution does not forbid States
from responding to public health crises through regulations
that treat religious institutions equally or more favorably
than comparable secular institutions, particularly when
those regulations save lives. Because New York’s COVID–
19 restrictions do just that, I respectfully dissent.